         Case 1:17-cv-01597-CKK Document 258 Filed 08/19/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 JANE DOE 2, et al.,


 Plaintiffs,


 v.                                                 Civil Action No. 17-cv-1597 (CKK)


 LLOYD J. AUSTIN, III, in his official
 capacity as Secretary of Defense, et al.,

 Defendants.




         STIPULATION OF DISMISSAL WITH PREJUDICE (FED R. CIV. P. 41)

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), and in light of Executive Order

14004 “revok[ing]” “the Presidential Memorandum of March 23, 2018,” challenged in this case,

E.O. No. 14004 §§ 1, 2 (Jan. 25, 2021), as well as the issuance of Department of Defense

Instruction (“DoDI”) 6130.03 (Medical Accession Standards) and DoDI 1300.28 (In Service

Transition), which implemented Executive Order 14004 for the Department of Defense, Plaintiffs

Jane Doe 2, Jane Doe 3, Jane Doe 4, Jane Doe 5, John Doe 1, Regan V. Kibby, and Dylan Kohere

(collectively “Plaintiffs”), and Defendants Lloyd J. Austin III, in his official capacity as Secretary

of Defense, Mark A. Milley, in his official capacity as Chairman of the Joint Chiefs of Staff, the

United States Department of the Army, Christine E. Wormuth, in her official capacity as Secretary

of the Army, the United States Department of the Navy, Carlos Del Toro, in his official capacity

as Secretary of the Navy, the United States Department of the Air Force, Frank Kendall, in his
         Case 1:17-cv-01597-CKK Document 258 Filed 08/19/21 Page 2 of 3




official capacity as Secretary of the Air Force, the United States Coast Guard, Alejandro N.

Mayorkas, in his official capacity as Secretary of Homeland Security, the Defense Health Agency,

Ronald J. Place, in his official capacity as Director of the Defense Health Agency, and the United

States of America, (collectively “Defendants,” and together with Plaintiffs, “Parties”), hereby

stipulate to the dismissal of the above-captioned case, with prejudice.

 August 19, 2021                                     Respectfully Submitted,

 Jennifer Levi (pro hac vice)                        /s/ Thomas E. Redburn, Jr._
 Mary L. Bonauto (pro hac vice)                      Thomas E. Redburn, Jr.
 GLBTQ LEGAL ADVOCATES & DEFENDERS                   Jennifer Fiorica Delgado
 18 Tremont Street, Suite 950                        Meg Slachetka
 Boston, Massachusetts 02108                         LOWENSTEIN SANDLER LLP
 Tel: 617-426-1350                                   1251 Avenue of the Americas
 Fax: 617-426-3594                                   New York, New York 10020
                                                     Tel: 212-262-6700
 Shannon P. Minter (pro hac vice)                    Fax: 212-262-7402
 Amy Whelan (pro hac vice)
 Chris Stoll (pro hac vice)                          Adam G. Unikowsky (DC Bar No. 989053)
 NATIONAL CENTER FOR LESBIAN RIGHTS                  JENNER & BLOCK LLP
 870 Market Street, Suite 370                        1099 New York Ave., NW, Suite 900
 San Francisco, California 94102                     Washington, DC 20001
 Tel: 415-392-6257                                   Tel: 202-639-6041
 Fax: 415-392-8442                                   Fax: 202-639-6066

Matthew E. Miller (pro hac vice)
FOLEY HOAG LLP
155 Seaport Blvd.
Boston, Massachusetts 02210
Tel: 617-832-1000
Fax: 617-832-7000
Attorneys for Plaintiffs

BRIAN M. BOYNTON
Acting Assistant Attorney General
Civil Division

ALEXANDER K. HAAS
Branch Director

ANTHONY J. COPPOLINO
Deputy Director

                                                 2
        Case 1:17-cv-01597-CKK Document 258 Filed 08/19/21 Page 3 of 3




/s/ Andrew E Carmichael____
ANDREW E. CARMICHAEL
Senior Trial Counsel
COURTNEY D. ENLOW
Trial Attorney
United States Department of Justice
Civil Division, Federal Programs Branch
Telephone: (202) 514-3346
Email: andrew.e.carmichael@usdoj.gov

Attorneys for Defendants




                                          3
